 1

 2

 3

 4

 5                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 6                                    AT SEATTLE

 7
        ANYES KIM,
 8                             Plaintiff,
 9           v.                                          C17-1395 TSZ

10      STATE FARM FIRE & CASUALTY                       MINUTE ORDER
        COMPANY,
11
                               Defendant.
12

13        The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
14
            (1)    The parties’ stipulated motion to continue the trial date and related
     deadlines, docket no. 24, is GRANTED as follows.
15

16          JURY TRIAL DATE (4-6 days)                              April 29, 2019
            Deadline for filing motions relating to expert
17                                                                  January 10, 2019
            witnesses (e.g., Daubert motions)
18          Motions in limine filing deadline                       March 28, 2019
19
            Agreed pretrial order due                               April 12, 2019
20          Trial briefs, proposed voir dire questions, and
                                                                    April 12, 2019
            jury instructions due
21
                                                                    April 19, 2019
            Pretrial conference
22                                                                  at 1:30 p.m.

23

     MINUTE ORDER - 1
 1 All other terms and conditions, and all dates and deadlines not inconsistent herewith,
   contained in the Minute Order Setting Trial Date and Related Dates, docket no. 9, as
 2 previously amended, docket nos. 17 & 21, shall remain in full force and effect.

 3        (2)    Defendant’s motion for summary judgment, docket no. 22, is RENOTED to
   January 25, 2019. Any cross-motion by plaintiff shall be consolidated with any response
 4 to defendant’s motion for summary judgment and shall be filed by January 3, 2019. Any
   response to any cross-motion brought by plaintiff shall be consolidated with any reply in
 5 support of defendant’s motion for summary judgment and shall be filed by January 21,
   2019. Any reply in support of any cross-motion brought by plaintiff shall be filed by
 6 January 25, 2019.

 7          (3)   The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
 8          Dated this 11th day of October, 2018.
 9
                                                     William M. McCool
10                                                   Clerk

11                                                   s/Karen Dews
                                                     Deputy Clerk
12

13

14

15

16

17

18

19

20

21

22

23

     MINUTE ORDER - 2
